Citation Nr: 0905979	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  04-44 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Evaluation of degenerative disc disease of the lumbar spine, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from June 1984 to June 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Cheyenne, Wyoming.  
Jurisdiction over the veteran's claims folder was 
subsequently transferred to the Ft. Harrison, Montana RO.

The veteran testified before the a Veterans Law Judge at the 
RO in June 2005.  A transcript of the hearing has been 
associated with the record.

In September 2006 the Board granted service connection for 
headaches and denied higher evaluations for degenerative disc 
disease of the cervical spine, left shoulder impingement 
syndrome, and anterior cruciate ligament tear of the right 
knee.  The issue of entitlement to a higher evaluation for 
degenerative disc disease of the lumbar spine was remanded 
for additional development of the record.

While the appeal was in remand status, the Veterans Law Judge 
that conducted the June 2005 hearing left the Board.  In 
January 2008 the veteran was advised that he was entitled to 
an additional hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the veteran was advised in January 2008 that 
the Veterans Law Judge that conducted his June 2005 hearing 
had left the Board and that he was entitled to an additional 
hearing.  In January 2009 the veteran responded that he 
desired a hearing before a Veterans Law Judge via 
videoconferencing technology.  

In light of the veteran's request for a Board hearing via 
videoconferencing technology, the appeal is REMANDED for the 
following action:

Schedule the veteran for a 
videoconference hearing before the Board.    

After the appellant has been afforded an opportunity to 
appear at a hearing before a Veterans Law Judge, the RO need 
not take any further adjudicatory action, but should return 
the claims folder to the Board for further appellate review.  



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




